Title: Littleton Dennis Teackle to James Madison, 20 January 1830
From: Teackle, Littleton Dennis
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Chamber of the House of Delegates
                                
                                
                            
                        
                                    Annapolis, Md.
                                
                                Jany 20. 1830
                        I take the liberty of transmitting to you a report on a proposition to establish a financial bank in this
                            State. I humble conceive that the proper employment of the prerogative in question would yield to Virginia the means of
                            amelioration to an incalculable extent—If the Moneys paid for the credit of that portion of the Sovereign right, which
                            has been unjustly ceded to a favored few, in the shape of banking Privileges, be equivalent to taxation, is it less due to
                            the whole people that the vast avails of those contributions should be improved for revenue?
                        The aggregate of loans and
                            discounts required for the accommodation of your people, which would increase commensurately with the progressive
                            augmentation of their wealth and prosperity, would produce an influx to your treasury exceeding, by many fold, the gross
                            amount of your present income—The infinite benefits to be derived from such means are obviously apparent. With high
                            respect, I have the honor to be Your very obedient Servant.
                        
                            
                                Littleton Dennis Teackle
                            
                        
                    